DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
A preliminary amendment filed on 23 April 2019 is acknowledged. Claims 1-8, 10-13, 17, 18, 22, and 25 are pending and are examined herein on the merits.

Drawings
The drawings are objected to because the top-right substructure in Fig. 1B must be removed and added to Fig. 1A.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing 
out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 13, and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation "wherein the at least one optical property of the thallium indicator is intensity, polarity, frequency, or optical density." It is unclear how "polarity" is an optical property. It is completely unclear what is meant by a "frequency" of the thallium indicator, or how "frequency" is an optical property. It is unclear how "optical density" is a property of the thallium indicator of formula (I) itself, as opposed to a property of a material that comprises the thallium indicator (e.g., cells). Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claim 13 recites the limitation "the loading buffer solution." There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the emission of extracellular thallium ion indicator." There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "a thallium ion indicator according to claim 17 or claim 18." There is insufficient antecedent basis for this limitation because claims 17 and 18 recite "a compound," not a "thallium ion indicator."
Regarding claim 25, the syntax of the limitation that follows" the kit comprising: a loading buffer solution, wherein the loading buffer solution, …" is incorrect. It is unclear to what the limitation "wherein the loading buffer solution" refers, and the components of the kit are unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-8, 10-13, 17, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Weaver (US 9,103,791; IDS).
Regarding claim 1, Weaver discloses a method for detecting the activity of a potassium ion channel (abstract; col. 6, lines 53-60) in a cell, comprising: 
a) contacting the cell with a loading buffer (col. 27, lines 1-14), wherein the cell comprises a potassium ion channel (col. 27, lines 3-4), wherein the loading buffer comprises a thallium ion indicator ("the known indicator compound referred to herein as 'FluoZin-2, AM.' " col. 26, lines 23-25 and 47-64); 
b) applying a stimulus buffer to the cell (col. 27, lines 24-29), wherein the stimulus buffer comprises thallium ions, thereby causing thallium ion influx into the cell through the potassium ion channel (col. 19, lines 6-18; col. 27, line 38); and 
c) measuring a change in at least one optical property of the thallium ion indicator in response to thallium influx, thereby detecting the activity of the potassium ion channel (col. 19, lines 6-18; col. 27, lines 29-55), 

    PNG
    media_image1.png
    268
    317
    media_image1.png
    Greyscale
(FluoZin-2, AM)
wherein the thallium ion indicator has a structure represented as formula (I), where R2 is H; R3, R4, and R7 are each methyl; and R1 is

    PNG
    media_image2.png
    206
    273
    media_image2.png
    Greyscale
.
Regarding claim 2, Weaver discloses that the stimulus buffer comprises thallium ion concentrations of less than about 4.5 mM (col. 18, lines 62-65).
Regarding claim 3, Weaver discloses quantifying the level of thallium ion influx (col. 27, lines 33-55).
Regarding claims 4 and 5, Weaver discloses that the at least one optical property is luminescence intensity, wherein the method further comprises measuring a change in the luminescence intensity of the thallium ion indicator in response to thallium ion influx (col. 19, lines 19-31; col. 27, lines 33-55).
Regarding claim 6, Weaver discloses that the loading buffer is chloride free (col. 16, line 34).
Regarding claim 7, Weaver discloses that the loading buffer further comprises a physiological concentration of chloride ions (col. 16, lines 46-49).
Regarding claim 8, Weaver discloses that the cell is a mammalian cell (col. 16, line 6).
Regarding claims 10-12, Weaver discloses that the thallium ions are in the form of a salt that are is soluble in the loading buffer and are selected from Tl2SO4, Tl2CO3, TlCl, TlOH, TlOAc, or TlNO3 (col. 18, lines 48-55)
Regarding claim 13, Weaver discloses adding an extracellular quencher to the loading buffer solution, whereby the emission of extracellular thallium ion indicator is quenched (col. 16, line 57 to col. 17, line 2).
Regarding claim 17, Weaver discloses a compound that is FluoZin-2, AM, as set forth above regarding claim 1, which is incorporated here by reference.
Regarding claim 22, Weaver discloses a fluorescent complex comprising: a compound of claim 17 (FluoZin-2, AM; refer to previous rejection); and a thallium ion (col. 8, lines 1-3), wherein the complex emits light upon excitation at an appropriate spectral wavelength (col. 27, lines 33-34).
Regarding claim 25, Weaver discloses a kit for detecting the activity of a potassium ion channel in a cell, the kit comprising: a loading buffer solution, wherein the loading buffer solution, a thallium ion indicator according to claim 17 (FluoZin-2, AM; refer to previous rejection); and a stimulus buffer, wherein the stimulus buffer comprises thallium ions, and wherein the stimulus buffer causes thallium ion influx into the cell through the ion channel (col. 21, line 27 to col. 22, line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Weaver.
Regarding claim 18, Weaver discloses a compound (compound of Example 1, col. 26, lines 22-45), 


    PNG
    media_image3.png
    271
    313
    media_image3.png
    Greyscale
 (compound of Example 1)
wherein R2 is H; R3, R4, and R7 are each methyl; and R1 is the fluorescein-based subunit:

    PNG
    media_image4.png
    222
    273
    media_image4.png
    Greyscale
.
Weaver's compound of Example 1 has R2 = H and R1 = fluorescein-based subunit, rather than R1 = H and R2 = fluorescein-based subunit, as required by claim 18. According, Weaver's compound of Example 1 is a position isomer of the compound of claim 18.
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). (See MPEP 2144.09, II). 
According, it would have been obvious to one of ordinary skill in the art at the time of filing to move the fluorescein-based subunit of Weaver's compound of Example 1 from the R1 position to the R2 position in view of the closely related structures and the resulting expectation of similar properties.
The instant disclosure has been reviewed for evidence of unexpected results. Evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, can rebut prima facie obviousness. See MPEP 716.02(a), II. The instant disclosure compares Weaver's compound of Example 1 (Compound 5, Fig. 6) to its position isomer Compound 2 (Fig. 3), which satisfies claim 18 (R1 = H and R2 = fluorescein-based subunit). The evidence to Table 1 sets forth that Compound 5 has a greater increased fluorescence signal over baseline than Compound 2 (page 37). Accordingly, the evidence of Table 1 does not establish that Compound 2 has an unexpected advantageous or superior property, given that Compound 5 has advantageous fluorescence properties compared to Compound 2. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beacham (US 2010/0279314) is incorporated by reference into the disclosure of (US 9,103,791, IDS; relied upon above)(col. 1, lines 59-61). Beacham discloses that the thallium indicator may be an acetoxymethyl (AM) ester derivative of a compound selected from the group that includes FluoZin-2 ([0014]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797